Citation Nr: 0417151	
Decision Date: 06/28/04    Archive Date: 07/13/04	

DOCKET NO.  98-10 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right eye disorder as a result of treatment at a VA Medical 
Center (VAMC). 

2.  Entitlement to a higher initial evaluation for central 
and peripheral vision loss of the left eye, currently 
evaluated at 30 percent. 

3.  Entitlement to compensation for bilateral vision loss 
under the provisions of 38 U.S.C.A. § 1160.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran and a VA physician


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  That rating decision granted 
service connection for compensation purposes under 
38 U.S.C.A. § 1151 for a left eye disability and assigned a 
10 percent evaluation, and denied service connection for 
compensation purposes for a right eye disorder.  The veteran, 
who had active service from January 1946 to August 1947, 
expressed disagreement with the initial evaluation assigned 
for his left eye disability and the denial of service 
connection for a right eye disorder.  During the course of 
the veteran's appeal the evaluation assigned for his left eye 
disability was increased from 10 percent to 30 percent.  In 
May 2000, the Board returned the case to the RO for 
additional development, and the case was subsequently 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown to have a right eye disorder as 
a result of VA treatment.  

3.  The veteran is in receipt of the maximum schedular 
evaluation under the Schedule for Rating Disabilities for his 
left eye disability, without enucleation, and his left eye 
disability is not shown to present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  

4.  The veteran is not shown to have blindness in one eye as 
a result of a service-connected disability and blindness in 
the other eye as a result of a nonservice-connected 
disability.  


CONCLUSIONS OF LAW

1.  The requirements for compensation under 38 U.S.C.A. 
§ 1151 for a right eye disorder as a result of treatment at a 
VA Medical Center have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.358 (2003).

2.  The criteria for an initial evaluation in excess of 
30 percent for central and peripheral vision loss of the left 
eye have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.1-4.14, 4.75-4.84(a), 
Diagnostic Code 6080 (2003).  

3.  The requirements for compensation for bilateral vision 
loss under the provisions of 38 U.S.C.A. § 1160 have not been 
met.  38 U.S.C.A. §§ 1155, 1160, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.383 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the rating decisions 
in this case, as well as the Statement of the Case and the 
various Supplemental Statements of the Case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claims were denied.  In addition, a June 2003 
letter to the veteran specifically notified him of the 
substance of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
evidence.  While the letter specifically addressed what 
information was still needed from the veteran, enclosures to 
that letter titled "The Status of Your Claim and How You Can 
Help" and "What the Evidence Must Show" satisfy the basic 
notice requirements of the VCAA.  

The Board acknowledges the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In this case, the 
initial RO decision was made in March 1997, well prior to 
November 9, 2000, the date the VCAA was enacted.  The VA 
believes this decision is incorrect as it applies to cases 
where the initial RO decision was made prior to the enactment 
of the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice in this 
case was harmless error for the reasons specified below.  

In this case, a substantially completed application was 
received from the veteran, and in a rating decision dated in 
March 1997 the veteran's claims were denied.  Only after the 
rating decision and a remand from the Board in May 2000 did 
the RO, in a June 2003 letter, specifically provide notice to 
the veteran regarding what information and evidence was 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by the VA, and 
the need for the veteran to submit any evidence in his 
possession that pertains to his claim.

However, the Board also notes that the record indicates that 
prior to that time the veteran had been fully apprised of 
what evidence would be necessary to substantiate his claim, 
as well as informed of the specific assignment of 
responsibility for obtaining that evidence.  38 U.S.C.A. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was provided a copy of the rating decision dated 
in March 1997 as well as all subsequent rating decisions, 
setting forth the general requirements of the applicable law 
pertaining to his claim.  The general advisement was 
reiterated in the Statement of the Case and in subsequently 
dated Supplemental Statements of the Case.  

In specific compliance with the Court's ruling in Quartuccio, 
the veteran was advised of the evidence which would 
substantiate his claims and the responsibility for obtaining 
the evidence by a letter with enclosures dated in June 2003 
and by the September 2003 Supplemental Statement of the Case, 
which contained the provisions of 38 C.F.R. § 3.159, the 
regulation promulgated by the VA to implement the VCAA.  In 
response to the June 2003 letter, the veteran indicated that 
all treatment had been received from the VA Medical Center in 
Madison, Wisconsin, and the RO requested additional medical 
records from that facility.  In response to the September 
2003 Supplemental Statement of the Case the veteran's 
representative indicated that the veteran's appeal dated back 
to 1997 and requested that expedited action be taken based on 
the veteran's age.  While the Board acknowledges that the 
veteran's representative at the Board has asserted that the 
RO has not complied with the VCAA notice requirements, the 
Board finds that the totality of the notices provided to the 
veteran indicate to the Board that the veteran and his 
representative have been fully apprised of the evidence 
necessary to substantiate his claims, as well as the specific 
assignment of responsibility for obtaining such evidence.  

Nevertheless, because the VCAA notice in this case was not 
provided to the veteran prior to the initial RO adjudication 
denying the claim, the timing of the notice does not comply 
with expressed requirements of the law as found by the Court 
in Pelegrini.  While the Court did not address whether, and 
if so, how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be nonprejudicial to a 
claimant.

The Court in Pelegrini found, on one hand, that the failure 
to provide the notice until after a claimant has already 
received an initial unfavorable RO determination, i.e., a 
denial of the claim, would largely nullify the purpose of the 
notice and, as such, prejudice the claimant by forcing him to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, 17 Vet. App. at 422.  On the other hand, the Court 
acknowledged that the Secretary could show the lack of a pre-
RO notice decision was not prejudicial to the veteran.  Id. 
("The Secretary has failed to demonstrate that, in this case, 
lack of pre-AOJ-notice was not prejudicial to the 
appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be nonprejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide 
the pre-initial adjudication notice.  The only way the RO 
could provide such notice, however, would be to vacate all 
prior adjudications, as well as nullify the Notice of 
Disagreement and the Substantive Appeal that were filed by 
the veteran to perfect the appeal to the Board.  In the 
Board's opinion, there is no basis for concluding that 
harmful error occurred simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  Indeed, 
in this case, harmful error could result in this case by 
nullifying the Notice of Disagreement and Substantive Appeal 
and require the veteran to begin the adjudicative process and 
particularly given his age.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
RO adjudication, this could not have been the intention of 
the Court, otherwise it would not have taken "due account of 
the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (there is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the veteran's claims court 
shall "take due account of the rule of prejudicial error").

Further, in reviewing RO determinations on appeal, the Board 
is required to review the evidence on a de novo basis without 
providing any deference to the RO's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-RO initial adjudication notice constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
a matter under consideration.  38 C.F.R. § 20.1104.

There is simply no "adverse determination," as discussed by 
the Court in Pelegrini, for the veteran to overcome.  
Pelegrini, 17 Vet. App. at 421.  Similarly, the claimant is 
not compelled under 38 U.S.C.A. § 5108 to proffer new and 
material evidence simply because an RO decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the RO or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  All the VCAA requires is that 
the duty to notify is satisfied and the claimants be given an 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in June 2003 was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the transferring 
certification of the veteran's case to the Board.  After the 
notice was provided and additional evidence and argument 
obtained, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
veteran.

The Court in Pelegrini, also held, in part that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant of the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence the VA will seek to provide; (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant 
should "give us everything you got pertaining to your claim."  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the VCAA notice letter that was provided to the 
veteran does not specifically contain the "fourth element," 
but the Board finds that the veteran was otherwise fully 
notified of the need to give the VA any evidence pertaining 
to his claims to the documents described above.  All the VCAA 
requires is that the duty to notify is satisfied and the 
claimants are given an opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
In this case, because each of the four content requirements 
of the VCAA notice have been substantially satisfied, any 
error in providing a single notice to the veteran covering 
all content requirements is harmless error.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, under the VCAA the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his claims.  
In this regard, the RO obtained VA medical records pertaining 
to the veteran's initial treatment by the VA, as well as 
obtained subsequently dated VA treatment records at various 
times during the course of this appeal.  The veteran has 
indicated that all of his treatment has been received from 
the VA Medical Center in Madison, Wisconsin and medical 
records forwarded to the Board include nine volumes of the 
veteran's VA medical records.  In addition, the veteran was 
afforded VA examinations in connection with his claims.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that should be obtained prior to 
further appellate review.  Simply put, the Board finds that 
the record is complete.  Accordingly, the Board finds that 
the VA has done everything reasonably possible and necessary 
to assist the veteran and that no further action is necessary 
to satisfy the requirements of the VCAA.  Consequently, the 
case is ready for appellate review.  


Background and Evidence

The evidence for review includes the veteran's three claims 
files that contain VA medical records obtained by the RO at 
various times during the course of the veteran's appeal.  
Also forwarded to the Board were nine folders of original VA 
medical records.  

A statement pertaining to a private hospitalization of the 
veteran in March 1987 shows that he was admitted with an 
acute anterior septal myocardial infarction and that during 
the hospitalization he underwent an angioplasty of a graft 
occlusion and heparinization.  During the hospitalization it 
was recommended that the veteran gradually be changed to 
Coumadin for three to six months as opposed to maintenance on 
other medication.  

A VA discharge summary pertaining to a hospitalization of the 
veteran in March 1987 noted a 10-year history of symptomatic 
coronary artery disease.  The summary noted that the veteran 
had been transferred from a private hospital, status post 
percutaneous transluminal coronary angioplasty.  It was 
further noted that the veteran originally presented to the VA 
Medical Center in Madison, Wisconsin, in 1977 with a one-week 
history of chest pain and that cardiac catheterization at 
that time revealed diffuse atherosclerotic disease and that 
the veteran underwent four vessel coronary artery bypass 
grafting with good results.  It was recorded that the veteran 
did well until 1983 when right precordial pain recurred and 
that cardiac catheterization at that time noted anterolateral 
segment hypokinesis with complete obstruction of all native 
coronary arteries.  Bypass grafts were intact at that time.  
The discharge summary makes no reference to the veteran's 
eyes.  The diagnoses following the hospitalization were 
organic heart disease, status post percutaneous transluminal 
angioplasty of the left anterior descending bypass graft, 
status post anterior wall myocardial infarction; status post 
coronary artery bypass grafting times four in 1977; 
hypothyroidism; adult onset diabetes mellitus; impotence, and 
onychomycosis.  

A VA discharge summary pertaining to a hospitalization of the 
veteran in April 1987 show the veteran was admitted for 
evaluation and treatment of night sweats, fevers, splinter 
hemorrhages and subacute blurred vision.  The previous 
hospitalization in March 1987 was noted.  It was noted that 
while walking several days prior to the April 1987 
hospitalization the veteran noted blurred vision in the right 
eye that did not resolve after cleaning his contact lens.  
The veteran was evaluated by ophthalmology service and it was 
unsure whether the veteran had embolic disease or internal 
carotid artery disease.  The veteran refused admission for 
evaluation at that time, but returned to urgent care several 
days later with complaints of night sweats and chills.  It 
was noted that the veteran's peripheral vision of the right 
eye was still abnormally blurred.  The veteran again left 
without further evaluation and on the day of admission the 
veteran returned with no changes in his visual abnormality, 
night sweats, or change in his splinter hemorrhages.  The 
diagnoses following the hospitalization were multiple emboli, 
possible cholesterol emboli syndrome; status post myocardial 
infarction in March 1987 followed by percutaneous 
transluminal coronary angioplasty; status post coronary 
artery bypass grafting in 1977; and type II diabetes 
mellitus.  

A VA outpatient treatment record dated in June 1987 shows the 
veteran was seen with complaints of smokiness of his right 
eye.  The impression was ischemic changes.  A VA discharge 
summary pertaining to a hospitalization of the veteran in 
August 1987 shows the veteran underwent a cardiac 
catheterization for evaluation of chest pain.  Past medical 
history that the veteran was status post myocardial 
infarction in March 1987 at which time he underwent an 
angioplasty at a private hospital emergently.  The veteran 
was noted to be notable for transient loss of vision in the 
right eye with some residual blurriness that was initially 
thought to represent an episode of spontaneous subacute 
bacterial endocarditis.  He was treated with antibiotics, but 
when cultures were negative antibiotics were stopped.  
Physical examination of the eyes noted that interocular 
motions were intact except for a question of a slight lateral 
nystagmus looking to the right temporal fields.  Eyes were 
positive for decreased right peripheral vision cut on the 
right half of the field.  Following the hospitalization the 
diagnoses were atypical angina, rule out myocardial 
infarction; orthostatic dizziness; history of transient 
ischemic attacks of the right eye; questionable history of 
subacute bacterial endocarditis; history of urinary tract 
infections; questionable hypoglycemia; and hypothyroidism.  

A VA discharge summary pertaining to a hospitalization of the 
veteran in November 1996 shows he underwent treatment for his 
left eye.  The November 1996 hospitalization provided the 
basis for granting compensation for a left eye disability 
under the provisions of 38 U.S.C.A. § 1151.  No reference to 
right eye treatment was noted.  

A December 1996 statement from the veteran requested service 
connection for loss of vision of his left eye.  The veteran 
noted that he had an operation performed by the VA in 
November 1996 during which a mistake was made causing him to 
lose his vision.  

A VA outpatient treatment record dated in January 1997 shows 
the veteran reported that he was having trouble reading and 
that he had to shut his left eye when reading.  He also 
indicated that he had trouble writing because of blurring of 
his left eye.  It was noted that the veteran had undergone an 
angioplasty in 1987 and was on Coumadin postoperatively, and 
that a few weeks later he had a vascular occlusion in the 
right eye that caused a significant visual field deficit in 
the right eye.  This caused the left eye to be the good eye 
until the present problem started in the left eye.  The 
pertinent diagnoses following the examination were central 
and peripheral vision in left eye damage because of excessive 
injection of antibiotic at a surgery in November 1996 and 
right eye loss of peripheral vision due to emboli in 1987 
following a cardiac procedure.  

A rating decision dated in March 1997 granted service 
connection for loss of visual field of the left eye under the 
provisions of 38 U.S.C.A. § 1151 and assigned a 10 percent 
evaluation.  The rating decision noted that the veteran's 
field vision charts indicate that he had a concentric 
contraction of visual field of 17.62 degrees.  Service 
connection for the veteran's right eye was denied on the 
basis that right eye loss of peripheral vision was due to an 
emboli following the 1987 angioplasty which was performed at 
a private hospital.  

An April 1997 letter from a VA physician, identified as the 
Chief of the Ophthalmology Section at the VA Medical Center 
in Madison, Wisconsin, offered his analysis of why the 
veteran was entitled to a higher evaluation for his left eye 
disability under the Schedule for Rating Disabilities.  That 
physician stated that peripheral vision in the right eye had 
been poor since 1987 and it was his opinion that the vision 
in the right eye was poor due to an embolus passing through 
central retinal artery in 1987.  Examination of the left eye 
in March 1997 revealed the best corrected vision to be 20/80 
in the distance and less than J-16 at near.  Visual field of 
the left eye was constricted to 20.875 degrees.  A May 1997 
letter from that physician indicates that it was written in 
support of the veteran's notice of disagreement for higher 
evaluation for his left eye disability.  The physician noted 
that upon the veteran's transfer from the private 
hospitalization to the VA hospital in March 1987 the veteran 
had no visual change, diplopia or eye pain.  He noted that 
the veteran was seen in the VA emergency room because of loss 
of vision of the right eye and was diagnosed as having loss 
of vision in the right eye due to arterial occlusive changes.  
He summarized that the veteran did not lose his vision at the 
private hospital, but that his visual loss occurred about one 
month later when he was under VA outpatient care on several 
heart medications.  It was his opinion that the veteran could 
file a claim for loss of vision of the right eye.  

The VA physician also disagreed with the rating assigned for 
the left eye.  He noted that the veteran had been assigned a 
10 percent evaluation on the basis of central visual acuity 
loss.  The physician noted that in addition to that 
disability he had a disability of diminished image size 
(micropsia), wavy doubling of lines on Amsler grid test 
(metamorphopsia), color vision defect and loss of 
stereopsis).  He asserted that this was a disability under 
Diagnostic Code 6011 and disputed that the application of 
this rating was pyramiding under 38 C.F.R. § 4.14.  The 
physician also asserted that consideration should be given to 
38 C.F.R. § 3.383 pertaining to special consideration for 
paired organs and extremities on the basis that the veteran 
should be rated on the basis of peripheral vision loss in 
both eyes.  

An April 1997 statement from the veteran related his history 
of left eye treatment beginning with cataract surgery in 
February 1996.  The veteran also related his hospitalization 
at a private hospital for treatment of chest pain.  He 
indicated that they performed an angioplasty and that 
following the procedure he was transferred to a VA hospital 
and treated with a medication called Coumadin which caused 
him to lose the peripheral vision in his right eye.  

A rating decision dated in October 1997 denied compensation 
under 38 U.S.C.A. § 1151 for a disability of the right eye.  
The rating decision noted that the veteran specifically 
contended that he developed a disability of the right eye as 
a result of medication prescribed by the VA, and more 
specifically, that he was treated with Coumadin and that this 
medication caused him to lose peripheral vision in his right 
eye.  The rating decision noted that when hospitalized in 
March 1987 at a private hospital he had been maintained on 
Heparin and that it was recommended that he gradually be 
changed to Coumadin for three to six months.  It was noted 
that when the veteran was transferred to the VA medical 
center later in March 1987 there was no indication that he 
was currently on Coumadin.  After reviewing the medical 
evidence of record, the rating decision concluded that the 
fact that the veteran developed a disability of the right eye 
was not in dispute, but that none of the accumulated medical 
evidence substantiated the veteran's contention that the loss 
of vision in his right eye was a result of treatment with 
Coumadin.  It concluded that the medical opinions, including 
that of his VA physician, indicated that the visual field 
impairment which developed in the right eye in 1987 was a 
result of a cholesterol embolus.  

In October 1997 the RO referred the veteran's case to the 
Director of the VA Compensation and Pension Service in 
Washington, D.C., with a request for an advisory opinion.  
The request noted that under 38 C.F.R. § 4.84 when there was 
a substantial difference between near and distant corrected 
vision such an opinion should be requested.  The request 
noted that it was currently reported that the best corrected 
vision in the right eye was 20/80 in the distance and less 
than J-16 at near.  Visual field was constricted to 20.875 
degrees.  The request also noted that the applicability of 
38 C.F.R. § 3.383 had been raised by the veteran's VA 
physician, but noted that by that physician's own report the 
best correct vision of the right eye was 20/20 in the 
distance and J-2 at near and that visual field was 
constricted to 21.5 degrees.  It was indicated that these 
findings clearly do not meet the definition of blindness or 
loss of use of one eye as defined by 38 C.F.R. § 4.79, 
38 C.F.R. § 4.84(a), Diagnostic Code 6080 (Note 2), and 
38 C.F.R. § 3.350(a)(4).  

A May 1998 response from the VA Compensation and Pension 
Service indicated that the veteran's claims file had been 
referred for consideration of an extraschedular evaluation 
for visual loss in the left eye.  It was noted that following 
surgery for cataracts in the left eye the veteran received an 
incorrect dose of Amphotericin causing vitritis and resulting 
in visual acuity and field loss.  It was concluded that given 
the severe loss of near visual acuity noted on the VA 
examination of March 1997, it was concluded that a 30 percent 
extraschedular evaluation was warranted for residuals of 
vitritis.  

A report of a VA eye examination performed in June 1998 
records that the veteran's right eye vision was 20/60 and was 
wavy and distorted.  Following the examination, which include 
measurement of visual fields, the impressions were decreased 
peripheral field of the right eye due to old central retinal 
artery occlusion; decreased peripheral visual field of the 
left eye due to overdose of antibiotic at surgery and 
metamorphopsia bilaterally due to the same causes that caused 
loss of peripheral visual field.  It was noted that the 
metamorphopsia was a cause of great discomfort and that the 
veteran was legally blind due to loss of peripheral vision, 
bilaterally.  

The veteran and a VA physician presented testimony at a 
hearing before a Hearing Officer at the RO in July 1998.  At 
that hearing the veteran's physician testified that the 
veteran lost his vision in his right eye due to a central 
retinal artery occlusion while he was a VA outpatient on 
several heart medications.  The veteran and his physician 
went on to offer testimony concerning the symptomatology and 
clinical findings attributable to his left eye including the 
functional impairment he experienced due to his visual 
deficits.  The physician reiterated his contention that the 
provisions of 38 C.F.R. § 3.383 were for application in the 
veteran's case.  He indicated that the veteran would be 
willing to accept 60 percent as a compromise.  

Submitted at the time of the veteran's hearing was a July 
1998 statement from his VA physician which indicated that the 
veteran had lost the vision in his right eye due to a central 
retinal artery occlusion in March 1988 and that he was under 
VA outpatient care at that time on several heart medications.  
The physician indicated that the best corrected vision in the 
right eye in July 1998 was 20/20-1 at far and J-2 at near.  
He indicated that the significant disability of the right eye 
was decreased peripheral vision to 17.25 degrees.  With 
respect to the left eye the physician indicated that the best 
correct visual acuity was 20/160 at far and J-10 at near with 
peripheral vision field decreased to 13 degrees.  They 
physician also related that the veteran had micropsia, 
metamorphopsia, color vision defect, loss of stereopsis, 
ptosis, and photophobia.  He concluded that the combination 
of all these factors was disabling enough to cause the 
veteran difficulty in carrying out daily functions of living.  

A September 1998 statement from the VA physician offered 
additional arguments in support of the veteran's claim for an 
increased evaluation for his eye disability and concluded 
that the veteran was entitled to a 90 percent rating.  The VA 
physician stated that the veteran was not and has not claimed 
that the loss of the vision of his right eye was a result of 
medication prescribed by the VA.  He stated that this 
continues to be clearly a misunderstanding by the VA of his 
claim.  

A report of a private eye examination performed in September 
1998 shows that visual acuity of the right eye was 20/100 and 
20/30 + 2 on the left.  Vision using a potential acuity meter 
in the left eye was 20/30.  The left eye was tested on a 
tangent screen at both 1 meter and 3 meters and visual fields 
demonstrated a typical constricted "gun barrel" or 
nonphysiologic visual field deficit.  The impressions 
following the examination were age related macular 
degeneration, choroidal neurovascular membrane and 
nonphysiologic visual fields by tangent screen.  

An April 1999 statement from the VA physician presented 
arguments based on his review of the Schedule for Rating 
Disabilities as to why the veteran was entitled to a 
50 percent disability evaluation.  

Records pertaining to a private hospitalization of the 
veteran in January 2000 show that he was involved in a 
rollover motor vehicle accident.  The veteran was noted to be 
a single belted passenger who fell asleep at the wheel and 
then drove off the side of the road. 

A report of a VA examination performed in January 2002 shows 
that on physical examination visual acuity with correction 
was hand motions at less than one foot in the right eye and 
20/40-1 of the left eye at distance.  The veteran was unable 
to read the near card in the right eye and was J3-1 in the 
left eye at near distance.  Visual acuity without correction 
was hand motions at less than one foot in the left eye and 
20/60 +1 in the left eye at distance and unable in the right 
eye at near and J5 +2 in the left eye at near.  Visual field 
to confrontation of the left eye revealed a markedly 
constricted visual field down to a narrow tunnel.  The 
impressions following the examination were age related 
macular degeneration, advanced exudative form in the right 
eye and dry in the left eye; history of endophthalmitis of 
the left eye, status post pars plana vitrectomy and I.V. 
antibiotics, complicated by drug reaction due to incorrect 
dosage of Amphotericin; a history of central retinal artery 
occlusion of the right eye with cilioretinal sparring; and 
bilateral pseudophakia.  The examiner summarized that the 
veteran did meet the criteria of blindness and that hand 
motions were visible at less than one foot of the right eye 
was considered of negligible utility.

A report of a VA examination performed in August 2003 notes 
that the veteran's claims file was available for review as 
well as all of the veteran's volumes of medical records.  
Physical examination disclosed that visual acuity with 
correction at distance was counting fingers at two feet in 
the right eye and 20/40 in the left eye.  Visual acuity at 
distance without correction was counting fingers at one foot 
in the right eye and 20/200 in the left eye.  Visual acuity 
with correction at near was counting fingers at two feet in 
the right eye and 20/20 in the left eye.  Visual acuity 
without correction at near was counting fingers at one foot 
in the right eye and 20/200 in the left eye.  The visual 
field showed a dense central scotoma in the right visual 
field and peripheral constriction diffusely in the left 
visual field to confrontation.  Goldman visual field testing 
on the right showed an intact visual field.  On the left 
showed constriction to 20 degrees nasally, 28 degrees 
temporally, 27 degrees superiorly and 32 degrees inferiorly.  

The impressions following the examination for the right eye 
were a history of central retinal artery occlusion; exudative 
age related macular degeneration and status post laser 
photocoagulation; status post cataract extraction of the 
right eye; status post YAG capsulotomy in the right eye and 
legal blindness.  The examiner explained that legal blindness 
in the right eye had been categorized based on visual acuity 
and not due to peripheral constriction.  With respect to the 
left eye the impressions were status post extracapsular 
cataract extraction in the left eye; history of postoperative 
endophthalmitis in the right eye; status post pars plana 
vitrectomy, endophthalmitis; history of amphotericin toxicity 
in the left eye; status post pars plana vitrectomy for 
amphotericin overdose and toxicity in the left eye; age 
related macular degeneration, nonexudative; status post YAG 
capsulotomy in the left eye; chronic cystoid macular edema in 
the left eye; status post multiple periocular injections; 
severe peripheral constriction in the left eye secondary to 
amphotericin toxicity; and a history of left external levator 
repair.  The examiner commented that he was asked to provide 
an opinion as to whether or not the veteran had concentric 
contraction of the visual field limited to 5 degrees or less 
bilaterally.  He indicated that the visual field findings 
were not directly consistent with constriction of 5 degrees 
or less bilaterally, but noted that the veteran had suffered 
from a visual field loss due to multifactorial disease 
entities that were quite rare.  He stated while the 
constriction in the left eye was not limited to 5 degrees, he 
had suffered direct damage to his retina as a result of a 
procedure that had an unexpected complication.  


Law and Analysis

The veteran essentially contends that compensation for his 
right eye is warranted under the provisions of 38 U.S.C.A. 
§ 1151 on the basis of treatment he received from the VA.  In 
substance, the veteran relates that his right eye disorder 
began while he was receiving treatment from the VA, and at 
one point it was suggested that medication the veteran was 
prescribed for cardiovascular disorders caused his right eye 
vision loss.  With respect to his left eye, the veteran 
contends that the current evaluation does not accurately 
reflect the severity of that disability and that the evidence 
supports the assignment of a higher evaluation.  Reference 
has been made to the application of 38 C.F.R. § 3.383.


I.  Right Eye Disorder

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  For claims filed after October 1, 1997, a claimant 
is required to show fault or negligence in treatment.  For 
claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S.Ct. 552 (1994) (language of 
statute was plain and did not require showing of fault).  
Since the veteran filed his initial claim for compensation 
under 38 U.S.C.A. § 1151 in December 1996, he is not required 
to show fault.  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, not merely coincident therewith.  The mere fact of 
aggravation alone will not suffice to make a disability 
compensable in the absence of proof that it resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the expressed or implied consent 
of the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from the 
examination or treatment administered.  38 C.F.R. § 3.358(c).

With this guidance in mind, the Board finds that the veteran 
has not demonstrated that he has a right eye disability 
resulting from treatment received from the VA.  In this 
regard, the medical records do not reflect that the veteran 
received any specific treatment for his right eye, nor does 
the veteran appear to contend that any specific treatment 
produced a disability of his right eye.  In this regard, the 
Board would observe that the November 1996 VA treatment the 
veteran received was for his left eye and at no point did he 
receive treatment for his right eye during that 
hospitalization.  The veteran's VA physician, however, has 
suggested that treatment the veteran received for 
cardiovascular disorders, specifically treatment with 
Coumadin, in some way caused the veteran's visual loss in his 
right eye.  However, the Board would note that in a September 
1998 statement that physician specifically indicated that the 
veteran was not asserting that his loss of vision in the 
right eye was a result of medication prescribed by the VA.  

Nevertheless, the Board would observe that the veteran was 
prescribed Coumadin by private physicians following his 
treatment for an acute myocardial infarction and angioplasty 
performed at a private hospital in March 1987.  VA records, 
specifically a VA discharge summary pertaining to a 
hospitalization of the veteran in April 1987 notes a history 
of blurred vision which began several days prior to that 
hospital admission after his angioplasty at the private 
hospital and subsequent transfer to the VA hospital.  Thus, 
medication prescribed for the veteran's cardiovascular 
disorder was instituted by private physicians, and although 
the treatment may have been continued for a period of time by 
VA physicians, it is not shown to have caused the veteran's 
right eye disorder.  

In this regard, an August 1987 VA discharge summary refers to 
the veteran's right eye as experiencing transient ischemic 
attacks, and a January 1997 outpatient treatment record 
reflects that the loss of right eye peripheral vision was due 
to an emboli in 1987 following cardiac procedures.  Indeed, 
the first letter from the veteran's VA physician dated in 
April 1997 relates a similar conclusion.  At that time it was 
the physician's opinion that the vision in the veteran's 
right eye was poor due to an embolus passing through the 
central retinal artery in 1987.  

Although that physician later suggested that the veteran's 
right eye visual loss was due to medication prescribed by the 
VA on an outpatient treatment basis, as indicated above, in 
September 1998 the VA physician disavowed that opinion.  
Since the veteran's VA physician was the only physician which 
even suggested a relationship between VA treatment and his 
right eye disorder, a suggestion inconsistent with his 
initial April 1997 opinion and now disavowed by him, the 
Board finds that compensation for right eye disability under 
38 U.S.C.A. § 1151 is not warranted in the absence of medical 
evidence which shows that the right eye disorder is related 
in some way to VA treatment.  


II.  Evaluation of Left Eye

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  Generally, the degree of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses, proportionate to the severity of the several 
grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
under the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After consideration of the evidence, any 
reasonable doubt remaining will be resolved in the favor of 
the veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, when the veteran is appealing the 
initial assignment of a disability rating, as is the 
situation in the case of the evaluation for the veteran's 
left eye disability, the severity of the disability is to be 
considered during the entire period, from the initial 
assignment of the evaluation to the present time.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Historically, a rating decision dated in March 1997 granted 
compensation for the veteran's loss of visual field of the 
left eye under 38 U.S.C.A. § 1151.  This was based on medical 
evidence which showed that the veteran acquired his left eye 
disability as a result of treatment performed in a VA medical 
center in November 1996.  A 10 percent evaluation was 
assigned from the date of hospital admission.  After referral 
of the veteran's case to the director of the VA Compensation 
and Pension Service in October 1997 pursuant to 38 C.F.R. 
§ 4.84, a May 1998 opinion from the Compensation and Pension 
Service indicated that the record supported a 30 percent 
extraschedular evaluation effective the date of the veteran's 
hospital admission.  A rating decision dated in June 1998 
granted a 30 percent evaluation for central and peripheral 
vision loss of the left eye.  

Under the Schedule for Rating Disabilities a 30 percent 
evaluation represents the maximum evaluation assignable for a 
disability of one eye.  A review of the criteria for 
impairment of central visual acuity an impairment of field 
vision discloses that the maximum schedular evaluation 
assignable for one service-connected eye is 30 percent.  See 
38 C.F.R. § 4.84a, Diagnostic Codes 6070-6080.  "Combined 
ratings for disabilities of the same eye should not exceed 
the amount for total loss of vision of that eye unless there 
is an enucleation or a serious cosmetic defect added to the 
total loss of vision."  38 C.F.R. § 4.80.  However, the use 
of manifestations not resulting from a service-connected 
disease or injury in establishing the service-connected 
evaluation is to be avoided.  38 C.F.R. § 4.14.  

An exception to the provisions of 38 C.F.R. § 4.14 provides 
that compensation is payable for a combination of both 
service-connected and nonservice-connected disabilities as if 
both disabilities were service connected when there is 
blindness in one eye as a result of a service-connected 
disability and blindness in the other eye as a result of a 
nonservice-connected disability.  38 C.F.R. § 3.383(a)(1).  
Thus, unless the veteran is blind in his service-connected 
eye, consideration cannot be given to the impairment present 
in the veteran's nonservice-connected right eye and that eye 
is considered normal or 20/40 for evaluation purposes. 

A review of the medical evidence, including that submitted by 
the veteran's VA physician clearly demonstrates that he is 
not blind in his service connected left eye.  In this regard, 
loss of use of one eye, having only light perception, will be 
held to exist when there is an inability to recognize test 
letters at one foot and when further examination of the eye 
reveals that perception of objects, hand movements or 
counting fingers cannot be accomplished at three feet, lesser 
extents of visions, particularly perception of objects, hand 
movements or counting fingers at distances less than three 
feet being considered of negligible utility.  Furthermore, 
concentric contraction of the field vision to 5 degrees or 
less will be considered on parity with reduction of central 
visual acuity to 5/200 or less.  38 C.F.R. § 4.84a, 
Diagnostic Code 6080, Note (2).  

The evidence, including that from the veteran's VA physician 
clearly indicates that the veteran is neither blind in his 
left eye nor does he have a visual field reduced to 5 degrees 
or less.  In the VA physician's letter of April 1997 he 
reported that the veteran's best corrected vision was 20/80 
and that his visual field was constricted to 20.875 degrees.  
More recently, the August 2003 VA examination described the 
veteran's visual acuity without correction at distance as 
20/200 and near vision with correction at 20/20.  Near vision 
without correction was described as 20/20.  Following that 
examination the examiner clearly stated that the veteran did 
not meet the criteria for blindness in his left eye and the 
visual field findings were not directly consistent with 
constriction of 5 degrees or less.  

Since the veteran's right eye is not service connected and 
must be considered normal for evaluation purposes, and the 
veteran is not shown to be blind in his service-connected 
left eye, an evaluation in excess of 30 percent, absent 
enucleation of the service-connected eye, is not warranted.  
The Board has considered the provisions of 38 U.S.C.A. § 1160 
and 38 C.F.R. § 3.383, but as previously indicated, absent 
blindness in the service-connected left eye, consideration 
cannot be given to the nonservice-connected eye in assigning 
an evaluation based on the veteran's complete disability 
attributable to both eyes.  

In reaching this decision, the potential application of 
various provisions of Title 38, Code of Federal Regulations, 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the Court in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, there has been no 
showing that the veteran's left eye disability has rendered 
impractical the application of the regular schedular 
standards.  In this regard, the Board notes that the veteran 
was granted a 30 percent evaluation on an extraschedular 
basis based on a significant difference in near and distant 
vision.  The Schedule for Rating Disabilities clearly 
contemplates situations where there are multiple impairments 
of a service-connected eye such as a situation in the 
veteran's case, and provides for no more than a 30 percent 
evaluation absent blindness.  Simply put, the Schedule for 
Rating Disabilities has specific diagnostic codes and rating 
criteria with which to evaluate the severity of the veteran's 
left eye disability.  Consequently, the Board finds that the 
requirements for an additional higher extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).







ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
right eye disorder as a result of VA treatment is denied.  

An evaluation in excess of 30 percent for central and 
peripheral vision loss of the left eye is denied.  

Compensation for bilateral vision loss under 38 U.S.C.A. 
§ 1160 is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



